*668On Application fob a Wbit of Mandamus.
The opinion of the court was delivered by
McEnbby, J.
In the case of Hodges et als. vs. Benjamin Ory, 48 An. 54, this court rendered a judgment as follows:
“ It is therefore ordered, adjudged and decreed that the judgment of the lower court be avoided and reversed in so far as it allows the defendant the sum of one thousand five hundred and four dollars and five cents, and in lieu thereof it is now ordered, adjudged and decreed that defendant recover from plaintiff five hundred and four dollars and five cents, and in other respects it be affirmed with costs.”
The part of the judgment affirmed decreed that the sum awarded plaintiff should be “alien and privilege on the property herein above described, to the proceeds of which the execution of the present judgment is limited.”
The judgment of the court’ on becoming final was sent below for execution. The defendant, Ory, on the judgment in his behalf on his reconventional demand, issued execution and seized the property upon which his judgment was a lien and privilege. The relators sued out a rule on the defendant, Ory, plaintiff in reconvention, to show cause why an injunction should not issue, restraining the execution of the fi. fa. The relief prayed for was denied, and the relators now apply to this court for a mandamus to compel the respondent judge to issue the injunction as prayed for.
The reasons alleged by the respondent judge, to show that no mandamus proceeding can be had against him, do not apply here This proceeding is in relation to our own judgment, which, it is alleged, the respondent judge has improperly interpreted. This court having rendered the decree, has jurisdiction over its execution. Therefore, we were vested with power to issue all necessary writs to inquire into the proceedings below, and the writ of mandamus to compel the execution of our decree according to its terms. We find no departure from the decree in the issuance of the execution. The fact that the property is in the hands of third parties, holding adversely to plaintiffs to whom the property was adjudged, can not toe interposed as a defence to the issuance of the execution. It was seized as the property of plaintiffs. Those who hold adverse possession to plaintiffs may have cause to complain, but not the ¡plaintiffs, as relators.
The relief prayed for is denied at relator’s costs.